Vrit of Habeas ( orpus l)enied, Opinion issued January 3, 2013




                                                   In The
                                       øzirt nf              piah
                         !FiftI! Oiitrirt           tif   ixa at Thttta
                                            No, 05-12-0137-CV


                                   IN RE TRACY NIXON, Relator


                  Original Proceeding from the 301st judicial t)istrivt Court
                                           Dallas County, r[exas
                                   Trial Court Cause No. 00-14691-T


                              MEMORANDUM OPINION
                           Before Justices O’Neill. Francis, and Murphy
                                    Opinion by Justice Murphy

       Relator alleges the trial   court   erred in confining him for contempt. The facts and issues are

well known to the parties, so we need not recount them herein. Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. Accordingly, we DENY

relator’s petition for writ of habeas corpus. See Tux. R. App. P .52.8(a); Ev        purte   Barnett, 600
S.W.2d 252. 254 (Tex. 1980) (orig. proceeding).




                                                            MARY MUKrPHY
                                                            JUSTICE ‘
12 1387F.P05